                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:12CR391

       v.
                                                                 ORDER
JOHN WAYS JR.,

                     Defendant.


      It has been brought to the Court’s attention that due to circumstances out of the

Defendant’s control, the Defendant was not able to file a 2255 motion before the due date

of March 25, 2019.

      THEREFORE, IT IS ORDERED THAT:

      1. The defendant shall have until April 2, 2019, to file a 2255 motion.



      Dated this 26th day of March, 2019.

                                               BY THE COURT:
                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
